DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 1, the claim recites “..wherein a portion of the side wall of the catheter is folded over the one or more wireless piezoelectric bands to define a folded portion” in lines 9-11.  The definition of “folded” is something that is bent over on itself so that one part of it covers another or that a part is doubled or laid over another part.  A “folded portion” is therefore interpreted as a portion of the catheter which has a part which is bent over on itself or a part that is doubled or laid over another part.  However, the specification makes no mention of a portion of the side wall being “folded” over and a “folded” portion and instead discloses a method of manufacturing an ultrasonic catheter, wherein “…the method may also include placing one or more echogenic components 30 onto the distal end 24 of the catheter 14 and heating the distal end 24 of the catheter 14 until a portion 33 of the distal end 24 melts and cures over the one or more echogenic components”.  Thus, the specification does support a method of manufacturing an ultrasonic catheter wherein the distal end of the catheter can be heated and melts (i.e. liquefies) and cures (i.e. undergoes a chemical processing to harden) over the one or more echogenic components, thus forming a portion that has been formed by melting and curing, but does not support that the side wall of the catheter is “folded over” and the formed portion is a “folded” portion.  The claim therefore fails to comply with the written description requirement.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al. (US Pub No. 2011/0066073) in view of Kuraguntla (US Pub No. 2014/0214149) and Gelfand et al. (US Pub No. 2013/0310823).
With regards to claim 1, Kuiper et al. discloses an ultrasonic over-the-needle catheter assembly, comprising:
a conductive needle (35) (paragraph [0111], referring to the needle (35) which is a “hollow metal needle”, and thus inherently conductive as metal is conductive);
a catheter mounted coaxially around the conductive needle (paragraphs [0061]-[0062], referring to the biopsy device comprising a hollow shaft, e.g., a catheter, adapted to receive a needle; paragraph [0111]; Figures 3-4), 
the catheter comprising a side wall (45) that extends from a proximal end to a distal end having a distal-most tip, the side wall defining a lumen (43) extending from the proximal end to the distal end, the lumen configured to deliver a treatment fluid from the proximal end to the distal end (paragraph [0108], referring to the shaft (25) comprising a side wall and inner space (43); paragraph [0111], referring to the shaft (25) being a “hollow” shaft and thus has an empty space that would be capable of delivering any fluid, including treatment fluid, from the proximal end to the distal end; Figures 3-4, note that the shaft 25 has a side wall); 
one or more wireless piezoelectric elements (27) positioned circumferentially around the lumen and embedded within the side wall of the lumen of the catheter such that an embedded portion is defined, the embedded portion extending from the distal-most tip of the catheter to a location between the proximal end and the distal end of the catheter, wherein the one or more piezoelectric elements enhance ultrasonic imaging of the catheter (paragraph [0027], referring to the transducer element comprising piezoelectric transducer elements; paragraphs [0098], [0112], referring to the transducer element (27) being for emitting and/or receiving ultrasound waves (i.e. enhance ultrasonic imaging of the catheter) and embedded in the shaft (25); paragraph [0120], referring to the analyzing unit (77) being coupled via a cable (76), “alternatively via electrical conductors or wireless connection, with at least one of the transducer elements (27)…”, and therefore the piezoelectric elements can be wireless; see Figure 3b, note that the transducer element (27) is embedded within the side wall of the catheter; Figure 4, note that a transducer element (27) is located at the distal-most tip of the catheter (25) and transducer elements (27) are positioned around the circumference (i.e. circumferntially) around the lumen (i.e. hollow region) of the catheter; see Figure 6, note that the cable (76) is optional, since, as set forth in paragraph [0120], the analyzing unit (77) may be coupled to the transducer elements via a “wireless connection”, which would then render the transducer elements to be wireless),
a stimulator assembly (i.e. actuator) for activating the one or more wireless piezoelectric elements (paragraphs [0056], [0064]).
However, Kuiper et al. do not specifically disclose that the piezoelectric elements are piezoelectric bands, wherein the embedded portion has a wall thickness greater than a wall thickness of remaining portions of the catheter.
Further, Kuiper et al. do not specifically disclose that activating the one or more wireless piezoelectric bands is through the conductive needle when the catheter is inserted into a patient.  
Kuraguntla et al. disclose a medical device for monitoring a characteristic of fluid flow, wherein the medical device comprise a piezoelectric or doppler sensor which is insulated from contact with fluid flowing through the lumen (paragraphs [0013]-[0014], [0017], [0085]).  A sensor element can be coupled to the hollow conduit of the medical device with an additional layer sealingly coupled over the sensor so it preferably limits exposure of the sensor to bodily fluid and/or tissue, wherein the additional layer may be from the same material that is being used in the hollow conduit which is beneficial from both a manufacturing and sensor function standpoint as the sensor may see improved functioning from this because of lower impedance mismatch between the sealing layer and the conduit (paragraph [0079]).  The sensor can comprise a plurality of sensors disposed circumferentially around the device or can comprise a plurality of discrete sensors disposed circumferentially along the device (paragraphs [0092]-[0093], see Figure 5, sensors (13, 14) are depicted as wireless and as bands (i.e. piezoelectric bands since the sensor is a piezoelectric sensor) positioned circumferentially around the lumen of device; see Figure 6, wherein sensing elements (15, 16) form discrete piezoelectric bands positioned circumferentially around the lumen of the device).  As seen in Figure 21B, the sensing element (48) can be coupled to the outer surface (i.e. side wall) of the device with a layer of material (6, which as noted in paragraph [0079], can be the same material as the side wall of the device), such that it appears to correspond to a portion (i.e. embedded portion) having a wall thickness greater than a wall thickness of remaining portions of the device (paragraph [0078]; Figure 21B).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the piezoelectric elements of Kuiper et al. be piezoelectric bands, wherein the embedded portion has a wall thickness greater than a wall thickness of remaining portions of the catheter, as taught by Kuraguntla et al., in order to provide an alternative and effective technique for limiting exposure of the sensor to bodily fluid and/or tissue and further to provide improved sensor functioning because of lower impedance mismatch between the sealing layer and the device (paragraph [0079]).
Furthermore, it is noted that the piezoelectric bands of Kuraguntla et al. are wireless (see Figures 5-6, 21B).  If Kuiper et al. is viewed as not teaching “wireless” piezoelectric sensing elements, alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the piezoelectric elements of Kuiper et al. with a wireless piezoelectric band, as taught by Kuraguntla et al., as the substitution of one known type of piezoelectric sensor for another yields predictable results (i.e. providing sensing of tissue properties, such as flow, etc.) to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.   
However, the above combined references do not specifically disclose that activating the one or more wireless piezoelectric bands is through the conductive needle when the catheter is inserted into a patient.  
Gelfand et al. disclose an interstitial ultrasound ablation needle which can be incorporated into a catheter having a needle sheath, wherein the needle comprises a hypotube (391) with a sharpened distal tip (392) (paragraph [0230]-[0231]; Figure 22).  The needle further comprises a piezoelectric crystal (395) connected to an insulated center conductor (396) that is connected to an electrical connector at a proximal region of the catheter for connection to an ultrasound power generator (paragraph [0231]).  The piezoelectric crystal (395) electrically connects with the hypotube (391) and thus the hypotube (391) acts as a conductor and is connected to the electrical connector at the proximal region of the catheter for connection to the ultrasound power generator (i.e. “stimulator assembly”) and further the piezoelectric crystal (395) electrically connects with a stripped portion of the center conductor (396) (paragraph [0231]; note that a stimulator assembly (“ultrasound power generator”) powers/activates the piezoelectric components (395) through the conductive needle (391, 396); Figure 22).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the activating of the one or more wireless piezoelectric components of Abraham be through the conductive needle, as taught by Gelfand et al., as activating piezoelectric components through the conductive needle is a known, effective alternative for wirelessly activating/powering piezoelectric components.  That is, using the known technique of activating one or more wireless piezoelectric components, as desired by Abraham, by activating through the conductive needle, as taught by Gelfand et al., would have been obvious to one of ordinary skill in the art.  
With regards to the limitation that the one or more wireless piezoelectric components are embedded within the side wall of the lumen of the catheter “wherein a portion of the side wall of the catheter is folded over the one or more wireless piezoelectric bands to define a folded portion”, the limitation is directed to a product by process limitation.  Therefore, the product covered by the limitation is not expressly limited by the process steps (i.e. folding the portion of the catheter over the one or more wireless piezoelectric components) set forth in the claim.  The product may be limited by elements that can be implied from the steps.  The claimed product appears to be the same as the prior art since both provide for the one or more piezoelectric components to be embedded within the side wall of the lumen of the catheter. Regardless of whether the one or more piezoelectric bands are embedded within the side wall wherein a portion of the catheter is folded over the one or more wireless piezoelectric bands, or embedded such that the one or more piezoelectrics components are placed in the side wall lumen such that the bands form an integral part of the side wall, as in Kuiper et al. and in Kuraguntla et al., the product itself appears to be the same.  Thus, the above combined references meet the limitation.  See MPEP 2113.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al. in view of Kuraguntla et al. and Gelfand et al. as applied to claim 1 above, and further in view of Ong et al. (“Engineered Piezoelectricity in Graphene”, 2012).
With regards to claim 6, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the one or more wireless piezoelectric bands comprise at least one of graphene.
Ong et al. disclose engineering piezoelectricity into graphene by chemical doping a sheet of graphene, which has potential to bring dynamical control to nanoscale electromechanical devices (Abstract; pg. 1388, left column, top paragraph).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to substitute one piezoelectric component of the above combined references with another piezoelectric component comprising graphene, as taught by Ong et al., as the substitution of one known piezoelectric material/component for another yields predictable results to one of ordinary skill in the art and to further provide dynamical control to nanoscale electromechanical devices (Abstract).  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al. in view of Kuraguntla et al., Gelfand et al. and Ong et al. as applied to claim 6 above, and further in view of Cheng et al. (US Pub No. 2015/0038378).
With regards to claim 7, as discussed above, the above combined references meet the limitations of claim 6.  
However, though Ong et al. do disclose a graphene sheet (Abstract), the above combined references do not specifically disclose that the graphene comprises at least one of a graphene coating or a graphene strip.
Cheng et al. disclose a graphene biosensor that may be arranged on the distal end of a catheter, wherein the graphene bio sensor comprises graphene strips (Abstract; paragraphs [0066], referring to “the term “graphene sheet” includes an array of graphene strips…”; paragraph [0083]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the graphene comprise at least one of a graphene coating or a graphene strip, as the above combined references require a graphene sheet and Cheng et al. teaches an effective technique for providing a graphene sheet which can be arranged on a catheter by providing the sheet using graphene strips (Abstract; paragraph [0066]).  That is, using the known technique for providing a graphene sheet, as desired by the above combined references, by using an array of graphene strips, as taught by Cheng et al., would have been obvious to one of ordinary skill in the art.  

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al. in view of Kuraguntla et al. and  Gelfand et al. as applied to claim 1 above, and further in view of Cooper et al. (US Pub No. 2002/0042564).
With regards to claim 6, as discussed above, the above combined references meet the limitations of claim 1.  
However, they do not specifically disclose that the one or more piezoelectric bands comprise at least one or more ceramic crystals.
Cooper et al. disclose a transducer assembly attached to a flexible elongate member, wherein the transducer assembly comprises a piezo-ceramic crystal (paragraphs [0092]-[0093]; Figure 6A).  
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to substitute the one or more piezoelectric material of the above combined references with piezoelectric material comprising of one or more ceramic crystals (i.e. piezo-ceramic crystal), as taught by Cooper et al., as the substitution of one known piezoelectric material/component for another yields predictable results to one of ordinary skill in the art (i.e. piezo-ceramic crystal would be expected to perform same sensing functions as the piezoelectric material of the combination).  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.
With regards to claim 8, Kuraguntla et al. disclose that the one or more ceramic crystals comprise any one of or a combination of the following shapes: ring-shaped (see Figure 5-6).  Note that Cooper et al. also disclose that the crystals comprise a ring-shaped or cylinder shape (see Figure 6A of Cooper et al.). 

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. 
With regards to the 35 USC 112(a) rejection, Applicant points to Figure 10, wherein they assert portion 33 is a “folded” portion as claimed and explained by the Examiner (i.e. a portion that is bent over on itself so that one part of it covers another, etc.).  Applicant argues that Examiner is solely relying on the detailed description and excluding the figures, particularly Fig. 10, in alleging that the limitations relating to the folded portion are unsupported. 
However, Examiner notes that the limitation “wherein a portion of the side wall of the catheter is folded over the one or more wireless piezoelectric bands to define a folded portion” describes an act (i.e. a portion of the side wall is set forth as being “folded over” (i.e. an action/step) to define, or result in, a “folded portion”. Figure 10 is a “cross-sectional view of one embodiment of an ultrasonic catheter assembly according to the present disclosure”, wherein the Figure does not describe an act/step of specifically how the portion (33) is formed, but rather provides a description of a cross-sectional view of the catheter assembly structure.  Paragraph [0066] sets forth “Thus, as shown in Figs. 10, 11 and 15, the method may also include placing one or more echogenic components 30 onto the distal end 24 of the catheter 14 and heating the distal end 24 of the catheter 14 until a portion 33 of the distal end 24 melts and cures over the one or more echogenic components”.  In view of the specification, it is clear that the portion (33) in Figure 10 is formed by melting and curing the distal end over the one or more echogenic components and not by simply folding over a portion of the side wall of the catheter over the piezoelectric bands to define a “folded” portion.  Unless it is Applicant’s position that having the portion of the side wall of the catheter be melted and cured over the piezoelectric bands is equivalent to having the portion of the side wall be folded over the piezoelectric bands [note that an admission such as this would allow for the interpretation of the prior art that a teaching of melting and curing the side wall of the catheter would provide a teaching of folding the side wall of the catheter, which is taught by the prior art (i.e. Eberle) as set forth in previous actions], Examiner maintains the 35 USC 112(a) rejection as failing to comply with the written description requirement.
Applicant further asserts that “wherein a portion of the side wall of the catheter is folded over the one or more wireless piezoelectric bands to define a folded portion…” is not a product-by-process limitation; “Rather, a fold is a structure feature defining an actual configuration of the side wall”.
Examiner respectfully disagrees and notes that the limitation “wherein a portion of the side wall of the catheter is folded over…to define a folded portion” describes an act/step (i.e. act/step of having the portion of the side wall of the catheter be folded over) for providing an end product (i.e. “folded portion).  Therefore, the above limitation is considered to be a product-by-process limitation.  
With regards to claim 1, Applicant argues that the illustrated sensing elements in Figs. 6 and 21B of Kuraguntla are completely different sensing elements, one having a band shape and one having a sensor 48 embedded into a side wall of the device.  Applicant asserts that nothing about the bands appear to have a wall thickness of remaining portions of the device.
However, Examiner notes that paragraphs [0077]-[0079] of Kuraguntla set forth “Figs. 21 and 22 disclose additional exemplary embodiments of the invention.  The figures disclose examples of a prosthesis for monitoring flow, said prosthesis comprising…a sensor coupled to the first tubular prosthesis…and a layer of material disposed over the sensor and preferably sealingly coupled to a surface of the first tubular prosthesis thereby encapsulating the sensor such that the sensor is insulated from contact with fluid flowing through the lumen…Fig. 21b discloses another exemplary embodiment…the sensing element (object 48) is coupled to the outer surface of 4 with a layer of material (object 6) sealingly coupled to the outer surface of 4….In the exemplary embodiments listed above, a sensor element is preferably coupled to a single hollow conduit with an additional layer sealingly coupled over the sensor…In exemplary embodiments the additional layer may be a patch or a concentric circumferential ring of material…It may be beneficial from both a manufacturing and sensor function standpoint to construct this additional layer from the same material that is being used in the hollow conduit.  The sensor may see improved functioning from this because of lower impedance mismatch between the sealing layer and the conduit…”.  Therefore, Kuraguntla discloses an exemplary embodiment wherein a layer of material is disposed over the sensor, thereby encapsulating the sensor, wherein the layer of material may be of the same material that is used in the hollow conduit (i.e. therefore, the layer of material may be viewed as an extension of the wall of the conduit) and wherein the additional layer may be a concentric circumferential ring of material.  The additional layer, such as a circumferential ring of material, over the sensor would therefore have a wall thickness greater than a wall thickness of remaining portions of the device.  Further, as noted in paragraphs [0092]-[0093], the sensor can be wireless and formed as bands positioned circumferentially around the lumen of the device.  Additionally, paragraph [0129] of Kuraguntla discloses “Furthermore, any of the features of one particular prosthesis may be used in conjunction with or substituted with another featured described in any of the embodiments of prosthesis described herein”.   Therefore, Kuraguntla does disclose a sensor, such as piezoelectric bands, (i.e. paragraphs [0092]-[0093]; Figures 5-6; also see paragraph [0129]) in an embedded portion having a wall thickness (i.e. wall thickness of conduit at portions wherein the additional layer exists) greater than a wall thickness of remaining portions of the device (i.e. paragraphs [0078]-[0079]; Figure 21B; also see paragraph [0129]).  Examiner further notes that Applicant should consider that the top of pg. 8 of the last Office Action (which is copied above) does set forth a separate motivation for substituting the piezoelectric elements of Kuiper with wireless piezoelectric bands as taught by Kurraguntla.  
With regards to Applicant’s assertion that Kuraguntla fails to teach or suggest a folded portion at all, it is noted that this is addressed in pg. 9 of the last Office Action (which is copied above).  Specifically, the limitation concerning “wherein a portion of the side wall of the catheter is folded over the one or more wireless piezoelectric bands to define a folded portion…” is directed to a product by process limitation.  The product covered by the limitation is not expressly limited by the process steps (i.e. wherein a portion of the side wall of the catheter is folded over the one or more wireless piezoelectric bands to define a folded portion) set forth in the claim.  The product may be limited by elements that can be implied from the steps.  The claimed product appears to be the same as the prior art since both provide for the one or more piezoelectric components to be embedded within the side wall of the lumen of the catheter. Regardless of whether the one or more piezoelectric bands are embedded within the side wall wherein a portion of the catheter is folded over the one or more wireless piezoelectric bands, or embedded such that the one or more piezoelectrics components are placed in the side wall lumen such that the bands form an integral part of the side wall, as in Kuiper et al. and in Kuraguntla et al., the product itself appears to be the same.  Thus, the above combined references meet the limitation.  See MPEP 2113.
Applicant further argues that Kuraguntla fails to disclose the folded portion particularly “extends from a distal-most tip of the catheter to a location between the proximal end and the distal end of the catheter”.  
However, Examiner notes that the limitation is rejected under the combination of Kuiper in view of Kuraguntla and Gelfand, wherein Kuiper discloses an embedded portion extending from the distal-most tip of the catheter to a location between the proximal end and the distal end of the catheter (see Fig. 4).  As set forth in the above rejection, Kuiper is further modified in view of the teachings of Kuraguntla such that the embedded portion of Kuiper [which is positioned as extending from the distal-most tip of the catheter to a location between the proximal end and the distal end of the catheter] has a wall thickness greater than a wall thickness of remaining portions.  The combination therefore meets the above limitation.  
The claims therefore remain rejected under the previously applied prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793